December      20,   1948


Hon. James C. LIartin         ’       opinion     No.    v-747.
County Attorney
Nueces county                         Re:     The authority   of Nueces
Corpus Christi,  Texas                        County to erect   branch
                                              county office   buildings
                                            ,in Robstown and Bishop.

Dear ~I&, Martin:

             Your   request   for    an opinion     is    substantially
as follows   :

      *Shall    the Commissioners      Court of Nueoes
      County, Texas be authorized           to issue bonds
      of said county in the amount or $l~O,OOO;-
      00, to become due and payable serially              in
      not to exceed twenty-five         ,yetirs from the
      date thereof,     bearing    interest    at a rate
      not to exceed 4$ per annum, payable ennuel-
      ly or semi-annually       for the purpose or se-
      curing funds to provide         necessary    public
      buildings    to be used for county purposes
      and described     as follows:
    : (1) Horticultural      and agriouItur&         exhib-
      it building    in Robstown,      Teus;
      (2) Branch county office         building    in Roba-
      town; Texas;
       (3) Branch office     building     in Bishop.     Texas:
      and shall the Commissioners           Court o?-Nueoes-
      County, Texas be authoriied           to levy,   have
      assessed    and collected      annually while said
      bonds or any of them are outstanding,              a tax
      on the $100.00 valuation         of .taxable    yroper-
      ty in said county at a rate sufficient              to
      pay interest    ‘on and to provide       a ainking
      fund to pay ,the bonds et maturity?

      “There is some question ‘in our minds as t0
      whether the county has authority    to build
      the branch offices  buildings   in Robstown,
      Texas, and Bishop,  Texan.    These ofiioes
      are to be used by the County Tax Assessor-
Ron   l   Jemea C. Martin,      page 2 (V-747)



          Colleotor,     the County Agrioulture      and De-
          monstration     Agents,  and to furnish     offloes
          for other county purpmea.          Neither   Bishop
          nor Robatown had popU~etiO&s in 4xOess Of
          10,000 in 1940.       The pOptiSti011 Of RObirtOwQ
          aooording    to the 1940 oensus was 6,‘?00 end
          ;g    e3tinmted   to be in the oioinity      0r 20,-
                   The population   of~Bishop    in 1940 wen
          1,360 and is now estimted         to be in the vi-
          cinity    0r 3s500.”

            It is the established    doctrine of this State
and has been repeatedly     held that 8 county msy not ia-
sue'bonas   unless such power is erpresely    conferred by
law.    Sen Patricia County v, McClsne, l& Ter. 392; Rob-
inson v. Breedlove,    61 '24x. 316.

               Article     2351,   V. C. S.,   provides,   in p8rtr   as
roliows:

                %aoh     Cimmiseionars~    Uqurt ~shall:   .   .~.

                 “7. ~Provide and keep iq repair  Court
          Houses, $SilB    and other neeerrsry pub110
          buildlngs.n
            As to your first     reotual    situetion        Art1014
23726, V. C. S., 'furnishes      surfioient      authority     ior.thr
County to construct     8 hortioul+ural      and agriaultural
exhibit   buildiug   in Robstown,    Teua;     however,      mithm
this nor eny others statutory       or constitution8~‘prOVi-
aion authorizes     the voting   and issuing       or   bonds for
such 8 purpose.      In the absenoe or such euthoritr,              the
Comaisaionera’     Court oennot issue mid bonds.              (Adase
v. McGill,    146 s.W, 26, 332).

            As to your second and third factual        sitam-
tions,   it is the opinion   of thfe offior     that the Qu-
missionera~   Court, of Nueoes County in the ereroieo         et
its sound discretion    is legally   authorized     to puro~480
the building   involved   for the intended    purpose ux&der
and by virtue   of the provisions    of Section     7, Arti~cle
2351, IT, C. S,; howovor     we have been unablr to rind
eny authority   whioh wodd suthorize      the issuance     of
bonds for such purpose.
Hon. James C. Martin,           page 3 (V-747)



               In the csse of Danoy v. Davidson,               183 S. W.
(2d)    195,   the court stated 8s follows:

               “Rrticle    1605, together           with the amend-
        ments thereto       (including       tirticle   1605a),    re-
        late to offices        which under the provisions
        of the original        article      must be maintained
        at the county seat.            This article,      or its
        amendments, can not be construed                as restriot-
        ing or taking away the power of the Connis-
        sioners’    Court to provide           public   buildings
        to house public        agencies      not required      by law
        to be locatea      at the county seat.            Although
        it is contemplated         that a branch of the of-
        fice   of the County Msessor              and Collector     of
        Taxes T,vill be looated          in the building,       the
        primary use intended           is riot that of a sub-
        courthouse      or building        in which to house var-
        ious branch agencies           whose main offfoss         muet
        be situated      at the oounty seat, whioh is the
        situation     contemplated,       and provided      for by
        Article 1605a o

                “(7) We conclude,       therefore,      that the
        Commissioners’       Court of Cameron COUaty is
        legally     authorlied     to puroliere the building
        involved     for the purposes         intend44,    provid-
        ed, of oourse,       that in making the ftianoial
        arrangements      for such purchase,         the provl-
        sions of the Uniform Budget Law (Artiole
        689a-9 to 689a-12,         inclusive,      Vernon,‘s AM.
        Civ. Stats.,      relating     to counties)      were aoa-
        plied with, ”

               Therefore,     it
                          is the opinion    or this 0rri00,
base4    on the foregoingauthorities,   that N~oee     County
does not have the authority    to issue boll48 for thm pur-
pose of securing   funds to provide   neoparary   publio
buildings  enumerated in your opinion    TeqUdeta




              rJwosr County dees not heve suthoritr
        til lesue bond8 for t& p pose of scouring
        funds to ersot   pub110 buiY dings for horti-
        oultural   and agrioultursl  purposes, branoh
Hon. James C. Martin,     page I+ (V- 747)



     office   building   in Robstown,   Texas, and
     branch   office   building  in Bishop,   Texas.

                                      Yours   very     truly,

                                                   W T!GXA$
                                  ATTORNEYGriifSEBAL




BW:mw:bh